DETAILED ACTION
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of claim 12. The combination of Michel and Mouline et al. is considered the closest prior art. Michael discloses a supplemental device for attachment to an injection device which comprises an electromechanical switch arrangement coupled to the housing having open and closed states. The prior art fails to explicitly disclose the programming of the processor whereby a change in an electromechanical switch arrangement is sensed with a zero dose dialled into the device and such change causes the display to cycle through menu options. As set forth the claims require the switch, which is physically coupled to the surface of the injection device, to change states when a zero dose is dialled and to perform the menu cycling function. Such programming is not known from the prior art and it would not have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Michel or Mouline to function in such a manner. For at least this reason the claims are considered allowable over the prior art made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783